Citation Nr: 0938026	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  05-03 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a prostate 
disorder, including as due to Agent Orange exposure. 

2.  Entitlement to service connection for a skin disorder, 
including as due to Agent Orange exposure.  

3.  Entitlement to service connection for erectile 
dysfunction, including as due to Agent Orange exposure or as 
secondary to service-connected disorders.  

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 
1971, including service in the Republic of Vietnam from June 
1969 to July 1970.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

In June 2006 the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript is contained in the claims file.  

The Board in November 2006 remanded the appealed claims for 
additional development.  They now return to the Board for 
further review.

The Veteran had also appealed a claim of service connection 
for a heart disorder, including as secondary to service-
connected diabetes mellitus, which was also a subject of the 
Board's November 2006 remand.  However, service connection 
was granted for a heart disorder in June 2009, by the Appeals 
Management Center (AMC).  As that decision was a full grant 
of benefit sought in that claim, there is no longer a case in 
controversy for review by the Board as to that issue.  

The issue of entitlement to service connection for a 
psychiatric disorder, to include PTSD, is herein REMANDED to 
the RO via the AMC, in Washington, DC.  VA will notify the 
appellant when further action is required.


FINDINGS OF FACT

1.  The evidence preponderates against a finding that a 
prostate disorder was manifested in service or is otherwise 
causally related to service, to include presumed exposure to 
herbicide agents.  

2.  The evidence preponderates against a finding that a 
current skin disorder was manifested in service or is 
otherwise causally related to service, to include presumed 
exposure to herbicide agents.

3.  The evidence preponderates against a finding that 
erectile dysfunction was manifested in service or is 
otherwise causally related to service, to include presumed 
exposure to herbicide agents, and also preponderates against 
a finding that erectile dysfunction was caused or aggravated 
by the Veteran's service-connected diabetes mellitus, 
hypertension, or valvular heart disease.  

4.  The evidence preponderates against a finding that 
hepatitis C was contracted in service or is otherwise 
causally related to service. 


CONCLUSIONS OF LAW

1.  A prostate disorder was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  A skin disorder was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  Erectile dysfunction was not incurred in or aggravated by 
service, is not proximately due to, the result of, or 
aggravated by service-connected diabetes mellitus, 
hypertension, or valvular heart disease, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1116, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2009).

4.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a SOC or supplemental SOC (SSOC).  Moreover, 
where there is an uncured timing defect in the notice, 
subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of 
the claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 
2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA has fulfilled the above VCAA notice and development 
assistance requirements in this case.  While the initial VCAA 
letter in November 2002, following the Veteran's submission 
of his October 2002 claims for service connection including 
for a prostate condition and a skin condition, did not 
address all the claims for service connection with 
specificity or adequately address bases of sustaining the 
claims presented, these deficiencies were cured by subsequent 
VCAA notices followed by subsequent readjudication of the 
claims including by supplemental statements of the case 
(SSOCs).  The Veteran submitted a claim for service 
connection for hepatitis C in March 2003, for which the RO 
issued a VCAA letter in April 2003 adequately addressing 
bases of sustaining that claim and offering appropriate 
assistance in development of that claim.  

The Board in November 2006 determined that the Veteran had 
not been afforded adequate VCAA notice, and accordingly 
remanded the appealed claims.  The AMC in January 2007 issued 
a VCAA letter addressing all the appealed claims.  That 
letter was followed by AMC readjudication of the claims in an 
SSOC in June 2009.  The January 2007 VCAA notice letter 
satisfied the requirements to provide adequate notice of the 
evidentiary requirements to support the appealed service 
connection claims.
 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for disability compensation, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if compensation is 
granted. 

In this case, the RO provided appropriate notice of the 
additional information as required by Dingess, as to the 
appealed claim for service connection, by the January 2007 
VCAA letter, which was followed by readjudication of the 
claim in the June 2009 SSOC.  To whatever extent Dingess-
complying notice and readjudication thereafter may have been 
inadequate for the service-connection claims, such inadequacy 
is moot and harmless because the claims for service 
connection herein adjudicated are all herein denied.

The January 2007 VCAA letter effectively satisfied all notice 
requirements of the VCAA for the service-connection claims.  
The letter informed of the evidence required to substantiate 
the claims for service connection for a prostate disorder, 
including due to Agent Orange exposure; for a skin disorder, 
including due to Agent Orange exposure; for erectile 
dysfunction (ED), including on a secondary basis or due to 
Agent Orange exposure; and for hepatitis C.  38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310.  The letter also advised the 
Veteran of what evidence VA would seek to provide and what 
evidence the Veteran was expected to provide.  Also by this 
letter, the Veteran was requested to inform of any additional 
evidence pertinent to his claim.  He was also told that it 
was ultimately his responsibility to see that pertinent 
evidence not in Federal possession is obtained.  This letters 
also addressed types of information that would be helpful in 
substantiating the claims.  

VA has a duty to assist the Veteran in the development of 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA 
letters requested that the Veteran advise of any VA and/or 
private medical sources of evidence pertinent to his claims, 
and that he provide necessary authorization to obtain those 
records.  They also requested evidence and information about 
treatment after service, in support of the claims.  They 
further requested any medical records, lay statements, or 
other evidence which might serve to corroborate the Veteran's 
assertion that claimed disorders were due to Agent Orange 
exposure, that his erectile dysfunction was due to service-
connected disabilities, and that he contracted hepatitis C in 
service.  

The RO made appropriate efforts to obtain VA and service 
records, and indicated records for which authorization was 
provided.  The Veteran was appropriately informed, including 
by the appealed rating decision and the SOC and SSOCs, of 
records obtained, and, by implication, of records not 
obtained.  He was also adequately informed of the importance 
of obtaining all relevant records.  All indicated development 
having been undertaken, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio, supra.  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
Veteran has thus presented no pertinent avenues of 
evidentiary development that the RO has not pursued by query.  
Hence, the case presents no reasonable possibility that 
additional evidentiary requests would further the claims for 
service connection herein adjudicated.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159.  Moreover, the Veteran has 
not demonstrated any prejudicial or harmful error in VCAA 
notice, and any presumption of error as to the first element 
of VCAA notice has been rebutted in this case.  See Shinseki 
v. Sanders, supra. 

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the Veteran presents a claim for service 
connection and meets the low threshold requirements there is 
an event, injury, or disease in service; there is evidence of 
current disability; the medical evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim; and the Veteran indicates that the claimed disability 
or symptoms may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  
As discussed infra, the Veteran does not assert, and the 
evidence does not otherwise indicate that his claimed 
prostate disorder or skin disorder developed in service or is 
otherwise directly related to service.  The Veteran has 
claimed these disorders warrant service connection 
presumptively based on Agent Orange exposure.  However, the 
VA development does not require seeking a medical opinion 
addressing a causal link between Agent Orange exposure and a 
disorder for which no Agent Orange presumption is 
established.  See 38 C.F.R. § 3.307, 3.309.  There is simply 
insufficient cognizable indication of a causal association to 
service, based on Agent Orange exposure or otherwise, to 
warrant a VA examination for compensation purposes.  
McLendon.  

Similarly, there is no evidence of hepatitis C infection in 
service to support the Veteran's claim for service connection 
that disease beyond the Veteran's assertions that he was 
exposed to blood while filling body bags with bodies in 
Vietnam and that he shared razors and utensils in service and 
that he does not know how he would have otherwise contracted 
the disease.  As discussed below, the Board herein concludes 
that the Veteran's assertions in submitted statements and at 
his hearing regarding possible means or mechanisms of 
contracting hepatitis C are insufficiently reliable to 
support the claim.  Based on such unreliability, there is not 
a sufficient indication of a link between service and 
contracting Hepatitis C to necessitate a VA examination to 
address the medical question of etiology of the disease in 
the Veteran's case.  38 C.F.R. § 3.159(c)(4); McLendon.  

The RO afforded the Veteran a VA examination in June 2009 
addressing his ED claim, including as secondary to service-
connected disabilities.  The Board finds that that 
examination, taken together with the balance of the evidence 
of record, presents sufficient competent medical evidence to 
adjudicate the claim for service connection for erectile 
dysfunction.  38 C.F.R. § 3.159(c)(4); McLendon.   The 
erectile disorder examiner adequately addressed questions of 
etiology, including as related to the Veteran's recently 
service-connected diabetes mellitus and cardiovascular 
disorders.  

The question of etiology of erectile dysfunction as related 
to service on a direct basis did not require a medical 
examination or medical opinion, because there was no 
indication of ED in service, or for years after service, 
beyond the Veteran's own uncorroborated assertions.  Thus, 
any medical opinion addressing etiology related to service 
could be no better than the Veteran's own statements, because 
it would amount to an opinion based only on his assertion to 
support merely the facts advanced.  Such an opinion would 
thus be no better than the Veteran's  assertions themselves, 
and not cognizable medical evidence.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence" and cannot enjoy 
the presumption of truthfulness accorded by Justus v. 
Principi, 3 Vet. App. 510, 513 (1992)).  Thus, in the absence 
of independent evidence of erectile dysfunction in service, a 
medical opinion addressing direct service connection for ED 
on that basis is not warranted in this case, because of the 
absence of independent evidence of an event, injury, or 
disease in service.  38 C.F.R. § 3.159(c)(4); McLendon.  The 
erectile dysfunction examiner's failure to afford an opinion 
addressing whether medical and other evidence supports an ED 
beginning in service is not preclusive of the Board's 
adjudication herein of the erectile dysfunction claim.  

The Board also finds that the notice and development 
requested by the Board in its November 2006 remand, regarding 
the claims herein adjudicated, have been substantially 
completed.  The RO issued appropriate VCAA notice and 
performed requested evidentiary development including 
obtaining requested VA examination to address claimed 
erectile dysfunction.  The RO thereafter readjudicated the 
claims by the June 2009 SSOC.  Only substantial, and not 
strict, compliance with the terms of a Board remand is 
required pursuant to Stegall v. West, 11 Vet. App. 268 
(1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  


II.  Laws for Service Connection, Including on Direct and 
Secondary Bases,
and Based on Herbicide Exposure in Vietnam

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303(a) (2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may be granted for 
disease that is diagnosed after discharge, when all the 
evidence, including that pertinent to service, established 
that the disease was incurred in service. 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310; see Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  An increase in severity of a non-
service-connected disorder that is proximately due to or the 
result of a service-connected disability, and not due to the 
natural progress of the non-service-connected condition, will 
be service connected.  Aggravation will be established by 
determining the baseline level of severity of the non-
service-connected condition and deducting that baseline 
level, as well as any increase due to the natural progress of 
the disease, from the current level.  38 C.F.R. § 3.310(b).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence). 

In addition, the law provides that a veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicide agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during service.  If the Veteran was exposed to a herbicide 
agent during service, certain diseases shall be service 
connected even though there was no record of such disease 
during service, provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  
38 C.F.R. § 3.307, 3.309.  

When a disease is first diagnosed after service but not 
within an applicable presumptive period, service connection 
may nevertheless be established by evidence demonstrating 
that disease was in fact incurred during service.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there 
is no presumptive service connection available, direct 
service connection can be established if the record contains 
competent medical evidence of a current disease process with 
a relationship to exposure to an herbicide agent while in 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; 
Combee at 1043-44.


III.  Service Connection for an Enlarged Prostate, Including 
Based on
Herbicide Exposure in Vietnam

VA and private treatment records in recent years establish 
the presence of an enlarged prostate, but do not reflect the 
presence of prostate cancer.  The claim for service 
connection for a prostate disorder thus addresses the 
enlarged prostate condition.  However, a prostate disorder is 
not reflected in STRs or in any record within decades after 
service, and there is no medical evidence causally linking a 
current prostate disorder to service.  Accordingly, the 
preponderance of the evidence is against the claim for 
service connection for a prostate disorder on a direct basis.  
38 C.F.R. § 3.303.  The Veteran claims entitlement to service 
connection for his prostate condition based on Agent Orange 
exposure in service.  However, an enlarged prostate is not a 
condition subject to presumptive service connection based on 
herbicide exposure in service.  38 C.F.R. §§ 3.307, 3.309.  
The Veteran has also not presented medical evidence 
supporting a causal link between Agent Orange exposure in 
service and a current prostate condition, and hence the 
evidence preponderates against a claim on that basis.  
38 C.F.R. § 3.303; Combee.  The Veteran's own statements or 
opinions are not cognizable to address the inherently medical 
question of a causal link between Agent Orange exposure in 
service and a current, non-presumptive, prostate condition.  
Espiritu; cf. Jandreau.  

At his hearing before the undersigned, the Veteran also made 
statements suggesting that his enlarged prostate might be 
somehow causally associated with his service-connected 
diabetes mellitus and cardiovascular diseases.  However, 
again, the Veteran is not competent to address cognizably 
such a question of medical causation.  There is no suggestion 
in the medical record of any such causation.  The Veteran 
also did not asserted at his hearing that a medical 
professional had made such a causal assessment.  While he 
alluded at the hearing to such a possibility, absent a 
concrete statement that there is medical evidence of such 
causation, a mere possibility is insufficient for service 
connection.  A layperson's account, filtered through a 
layperson's sensibilities, of what a doctor purportedly said 
is simply too attenuated and inherently unreliable to 
constitute medical evidence required to support a claim.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

The Board has carefully reviewed the evidentiary record, 
including service records and post-service VA and private 
treatment records, and records obtained from the Social 
Security Administration (SSA).  Ultimately, these records, 
and their absence of documented treatment for the claimed 
prostate disorder for years after service and their absence 
of medical opinion evidence addressing any etiology of a 
prostate disorder as related to service, are consistent with 
and supportive of the Board's findings and determinations 
herein against the claim for service connection for a 
prostate disorder, on both direct and secondary bases and 
based on Agent Orange exposure.  The Board accordingly 
concludes that because the preponderance of the evidence is 
against the claim for service connection for a prostate 
disorder based on all theories of entitlement raised and 
herein addressed, service connection is not warranted, and 
the benefit of the doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

IV.  Service Connection for Erectile Dysfunction, Including 
Based on
Herbicide Exposure in Vietnam

The Veteran is service connected for diabetes mellitus, 
hypertension, and more recently for congestive heart failure.  
The question thus arises whether service connection for 
erectile dysfunction is warranted as secondary to either of 
these service-connected disabilities, either based on 
causation or aggravation.  However, the Veteran was not 
service connected for diabetes mellitus until 2004, and was 
granted service connection for this disease on a presumptive 
basis based on Agent Orange exposure.  He was granted service 
connection for hypertension as secondary to his service-
connected diabetes mellitus, also in 2004, and more recently 
was granted service connection for congestive heart failure 
based on his service-connected diabetes mellitus and 
hypertension.  

He has contended, including in testimony before the 
undersigned, that he has suffered from erectile dysfunction 
since his return from Vietnam in service.  This would place 
his erectile dysfunction onset decades prior to the first 
medical findings of diabetes mellitus or hypertension or 
other cardiovascular disease.  Although service connection 
for erectile dysfunction on a direct basis is not warranted 
due to the weight of the evidence being against the Veteran's 
contention of erectile dysfunction having been present since 
Vietnam, his statements with regard to his erectile 
dysfunction claim indicating that his ED is of long-standing 
origin, and long predated his documented history of diabetes 
mellitus and hypertension or other cardiovascular disorder.  
In particular, private treatment records document the 
Veteran's reports of long-standing ED.  Moreover, his 
obtaining of an implanted pump device for erectile 
functioning only after failure of non-invasive measures to 
treat erectile dysfunction or impotence, is consistent with 
an account of long-standing ED, though his pump implantation 
in 2001 would hardly require a history of dysfunction and 
unsuccessful remedies dating all the way back to his return 
from Vietnam in 1970.  Rather, a decade of dysfunction prior 
to the implantation would still allow for over two decades 
between then and service.  In addition, ED is not documented 
by any medical records in the years closely proximate to 
service.  

The Veteran was afforded a VA examination for compensation 
purposes in June 2009 specifically to address his erectile 
dysfunction and etiology potentially related to service.  
That examiner noted the Veteran's contention of ED for 30 
years, dating back to around 1970.  However, the examiner did 
not offer any opinion to support erectile dysfunction with 
onset in service or within years thereafter.  The Veteran 
said that, while the condition was present intermittently in 
1970, it became worse in 1971, leading to his receiving 
injections for treatment over the years, and ultimately a 
pump being implanted in 2001.  The VA examiner noted that 
neither diabetes mellitus nor cardiovascular disability had 
been detected medically until recent years, and that the 
Veteran's diabetes was not diagnosed until 2003.  The 
examiner accordingly concluded that ED was unlikely to have 
been caused by his service-connected hypertension or diabetes 
mellitus, having predated them by so many years.  The 
examiner also considered the question of aggravation, but 
ultimately concluded that he could not address this question 
without resorting to speculation, since the Veteran had an 
erectile pump implanted in 2001 but he was not diagnosed with 
diabetes mellitus until 2003.  

The Veteran has not presented medical opinion evidence 
supporting a causal link between service and his erectile 
dysfunction.  There is also no documentation within the 
claims file to support the presence of ED in service or for 
years thereafter, notwithstanding his contentions of the 
presence of the disorder over that interval.  The claims file 
contains an assessment by a private physician in July 2001 
that the Veteran's long-standing erectile disfunction was 
probably due to vascular disease.  However, the vascular 
disease which is service connected in this case is service 
connected secondary to diabetes mellitus, and, as noted, 
diabetes was not diagnosed until 2003, and hence any 
cardiovascular disease service connected secondary to 
diabetes mellitus must be cardiovascular disease developed or 
being aggravated by that diabetes mellitus.  Any 
cardiovascular disease of long standing that had precipitated 
the ED was thus not service connected.  Thus, the Veteran has 
not presented medical evidence or other independent evidence 
supporting or corroborating ED beginning in service, 
continuing from service, secondary to a service-connected 
disorder, or otherwise being causally related to service.  

While the Veteran is competent to address when he suffered 
from erectile dysfunction in the past, the Board finds that 
the absence of corroborating evidence of a history of 
erectile dysfunction dating from service, and the absence of 
medical records or other corroborating evidence to support 
his having ED in service or in the years immediately 
following service, ultimately outweigh his uncorroborated 
assertions of the erectile dysfunction beginning in service 
upon his return from Vietnam and continuing from service.  
Jandreau.  To support this finding of the evidence weighing 
against the Veteran's uncorroborated and medically 
unsupported assertion of erectile dysfunction with treatment 
beginning shortly after service, the Board considers that the 
Veteran has not presented medical evidence of such treatment 
near service, and has not presented evidence even of the 
existence of such treatments proximate to service.  Thus, 
ultimately the Board concludes that the weight of the 
evidence is against the reliability of the Veteran's 
assertion of onset of ED in service and attempts at treatment 
shortly thereafter, including with injections.  

The Board must address credibility issues as they arise, and 
his assertion of in-service-onset of erectile dysfunction 
with worsening and treatment for the disorder shortly 
thereafter is unsupported.  On another issue, VA asked the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
(formerly U.S. Armed Services Center for Unit Records 
Research (CURR)) to research and respond to the Veteran's 
assertion of filling body bags upon his arrival in Vietnam in 
support of his PTSD claim.  (That PTSD claim is not 
adjudicated herein but is the subject of remand, infra).  The 
JSRRC informed that the Veteran's unit was not involved in 
any body bag details during the interval of the Veteran's 
tour of Vietnam.  This contradiction by official service 
records of the Veteran's assertions to support his claim for 
service connection for PTSD unfortunately also weighs against 
his reliability in his statements to support all his claims 
for service connection.   

Thus, while medical evidence establishes the presence of 
current erectile dysfunction treated by implanted pump, the 
Board finds that the weight of the evidence is ED having 
developed in service and persisting after service, or 
otherwise being causally related to service.  Accordingly, 
the Board finds that the evidence preponderates against 
service connection for erectile dysfunction on a direct 
basis.  38 C.F.R. § 3.303.  

The Board also finds, based on the June 2009 VA examiner's 
medical opinion against service-connected diabetes mellitus 
or secondary-service-connected cardiovascular disorder 
causing the erectile dysfunction and based on the absence of 
medical evidence to support aggravation of erectile 
dysfunction by a service-connected disorder, that the 
evidence preponderates against the claim for service 
connection for ED as secondary to a service-connected 
disorder.  38 C.F.R. § 3.310.  As noted above, because the 
Veteran is a layperson, his own opinions are not cognizable 
to address the medical questions of causation between 
service-connected diabetes mellitus or cardiovascular 
disorder and the claimed erectile dysfunction.  Espiritu; cf. 
Jandreau.  The absence of cognizable evidence for or against 
the question of aggravation of ED by a service-connected 
disorder does not result in the evidence on that issue being 
in approximate balance, but rather merely stands as an 
absence of any cognizable evidence addressing the issue, 
based on the VA examiner's inability to address the question 
without resorting to unsupported speculation. 

The Board accepts the June 2009 VA medical examiner's 
conclusion of inability to render an opinion, based on ED 
having begun prior to the Veteran's service-connected 
diabetes mellitus, hypertension, and congestive heart 
failure, and based on the implantation of a pump, which the 
examiner implied effectively precludes a determination as to 
whether worsening of ED was occurring due to the Veteran's 
service-connected diabetes mellitus and cardiovascular 
conditions.  Ultimately, the absence of evidence for or 
against the medical question of aggravation of ED                  
by service-connected diabetes mellitus or service-connected 
cardiovascular disorders does not present a reasonable doubt 
.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.  
Rather, just as in the absence of a present disability there 
can be no valid claim, in the absence of any cognizable 
evidence addressing an issue of causation - such as in this 
case where no cognizable evidence may be obtained regarding 
aggravation because such evaluation has been precluded by the 
implantation of a pump device prior to diagnosis of the 
diabetes mellitus upon which service connection for diabetes 
mellitus and cardiovascular disorders rested, and thereby 
upon which the secondary service connection claim rests - 
there can be no valid finding of evidence in equipoise to 
support service connection on that basis.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (no valid claim 
without current disability).

The Board has herein denied service connection for a prostate 
disorder, and hence service connection for erectile 
dysfunction as secondary to a service-connected prostate 
disorder also cannot be sustained.  38 C.F.R. § 3.310.  

The Veteran also claims entitlement to service connection for 
erectile dysfunction based on Agent Orange exposure in 
service.  However, erectile dysfunction is not a condition 
subject to presumptive service connection based on Agent 
Orange exposure in service.  38 C.F.R. §§ 3.307, 3.309.  The 
Veteran has also not presented medical evidence supporting a 
causal link between Agent Orange exposure in service and a 
current erectile dysfunction, and hence the evidence 
preponderates against a claim on that basis.  38 C.F.R. 
§ 3.303; Combee.  

The preponderance of the evidence is against the claim based 
on all theories of entitlement raised and herein addressed 
(with the exception of the question of aggravation of 
erectile dysfunction by service-connected diabetes mellitus 
or cardiovascular disease, with no cognizable evidence for or 
against that basis of claim, as discussed supra), and, 
therefore, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

In making these determinations, the Board has carefully 
reviewed the evidence of record, including service records 
and post-service VA and private treatment records, including 
SSA records.  These records, which fail to show treatment for 
the claimed erectile dysfunction for years after service, and 
lack any competent medical opinion evidence attributing the 
cause of ED to service or to service-connected disabilities, 
are consistent with and supportive of the Board's findings 
and determinations herein, to include on the basis of Agent 
Orange exposure.  

V.  Service Connection for a Skin Disorder, Including Based
on Herbicide Exposure in Vietnam

At his hearing before the undersigned, the Veteran clarified 
that the skin disorder for which he was seeking service 
connection consisted of the reddish spots on the arms, and 
spots on the groin area.  He testified that these first 
appeared about twelve years ago.  Thus, he is not claiming 
service connection for pseudofolliculitis barbae and some 
mild facial acne (not chloracne) for which he was treated in 
service.  The STRs, including service examination records, 
include no findings of macules or papules or other 
discolorations or spots or skin conditions involving the arms 
or the groin area.  The claims file presents no evidence of 
any such skin condition in service or for years post service, 
and no medical opinion evidence causally associating these 
skin conditions to the Veteran's period of service.  

The Veteran asserts that his claim is based on Agent Orange 
exposure, and there is no evidence of record to support 
another basis of claim.  Accordingly, the Board finds that 
the preponderance of the evidence is against service 
connection for a skin condition on a direct basis.  38 C.F.R. 
§ 3.303.  

The only skin condition for which there is a presumption 
based on Agent Orange exposure is chloracne.  38 C.F.R. 
§ 3.309(e).  However, relevant regulations specify that, for 
chloracne to be subject to a presumption for service 
connection based on Agent Orange exposure, the chloracne must 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the Veteran was exposed 
to an herbicide agent during active military, naval, or air 
service. 38 C.F.R. § 3.307(a)(6)(ii).  In this case, the 
Veteran does not contend, and the evidentiary record does not 
otherwise show, that he has chloracne currently or that he 
had the disease at any time in the past.  Hence, service 
connection for chloracne on the basis of Agent Orange 
exposure in service is not warranted.  38 C.F.R. §§ 3.307, 
3.309.  

The Veteran may still support his claim by presenting medical 
evidence to support a causal link between in-service exposure 
to Agent Orange and a current skin disorder.  Combee.  
However, he has not done so, and the evidentiary record 
otherwise does not present medical opinion evidence of a 
causal link between Agent Orange exposure in service and a 
current skin disorder.  The Veteran's lay opinions are not 
cognizable to address the medical question of a causal link 
between Agent Orange exposure and a current skin condition, 
because that is not a question subject to lay knowledge or 
observation.  Espiritu; cf. Jandreau.  Thus, with the weight 
of the evidence against the claim for service connection for 
a skin disorder on a direct basis or based on Agent Orange 
exposure, there is no reasonable doubt to resolve in his 
favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

VI.  Service Connection for Hepatitis C

The Veteran contends, including by hearing testimony before 
the undersigned and by a submitted statement in April 2003, 
that he does not know of any means of his having contracted 
Hepatitis C other than by shared utensils, shared razors, or 
shared toothbrushes, or by donating blood ("doing 
battlefield transfusions") all while in service in Vietnam, 
or by his being exposed to blood while placing the dead in 
body bags in Vietnam.  He was not diagnosed with Hepatitis C 
until many years post service, and he presents no medical 
opinion causally linking current Hepatitis C to his period of 
service.  He has also presented no corroborating evidence of 
his having shared utensils or razors in service or of his 
having worked with body bags, or of his otherwise having been 
directly exposed to the blood of others in service, or of his 
having otherwise engaged in any Hepatitis C-risk activities 
in service, or of his not having engaged in Hepatitis C-risk 
activities after service.  

At his Travel Board hearing, the Veteran clarified his 
assertion that he had to donate blood once while in Vietnam 
because a wounded soldier needed it.  There is no indication 
that he would have been exposed to another's blood during the 
process of donating blood in service, and hence that cannot 
be accepted as a potential basis of contracting hepatitis C.  
As discussed above in the Board's adjudication discussion for 
the Veteran's erectile dysfunction claim, a JSRRC reply 
informed that the Veteran's unit in Vietnam was not involved 
with body bags during his tour of Vietnam, and hence the 
weight of the evidence is against his contrary assertion that 
he engaged in that activity in Vietnam, and hence is against 
his having been exposed to the blood of others in Vietnam by 
that means.  

The Board herein finds that the Veteran's assertions of 
shared toothbrushes and razors and utensils in service in 
Vietnam, and his assertion that he did not engage in any 
activities which might otherwise put him at risk of 
contracting Hepatitis C over any other period in his life, 
ultimately requires too much in the nature of unsupported 
speculation in this case to constitute sufficient evidence to 
support the claim.  The Board considers the absence of 
supportive evidence - beyond the Veteran's bare assertions - 
to weigh against and ultimately outweigh his contentions in 
this case.  The Board draws this conclusion based on the 
vague and speculative nature of the Veteran's assertions 
regarding utensil and razor sharing, with no mention of the 
persons with whom he shared utensils or razors, why he did 
so, or why he had not done so at any time after service. 

As above, the Board draws its conclusion of unreliability of 
the Veteran's assertions of in-service-only potential 
Hepatitis C exposure based on the JSRRC research response to 
the Veteran's assertion of filling body bags upon his arrival 
in Vietnam in support of his PTSD claim (not adjudicated 
herein but the subject of remand, infra), with the JSRRC 
informing that the Veteran's unit was not involved in any 
body bag details during the time of his tour in Vietnam.  

In summary, the Veteran appears to believe that the virtual 
lack of evidence either in support of or against the claim 
for service connection for Hepatitis C should be judged in 
his favor to support his claim.  However, the mere fact that 
he has asserted various possible routes of disease 
transmission during his year in Vietnam, none of which has 
been verified by independent evidence (including the asserted 
body bag detail, contradicted by official records), and has 
denied any possible sources of infection during the decades 
since he left service, does not serve to place the evidence 
in balance so as to invoke the benefit-of-the-doubt doctrine.  
See 38 C.F.R. § 3.102 (noting that reasonable-doubt is a 
substantial doubt and one within the range of probability, as 
distinguished from pure speculation or remote possibility).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
Hepatitis C.  38 C.F.R. §§ 3.102, 3.303.  In making this 
determination, the Board has carefully reviewed the 
evidentiary record, including service records, post-service 
VA and private treatment records, and SSA records.  
Ultimately, these records, including their absence of 
documented findings or treatment for Hepatitis for years post 
service, and the absence of an identified route of 
contracting Hepatitis C in service that is supported by any 
evidence to corroborate the Veteran's assertions, are 
consistent with and supportive of the Board's findings and 
determination against the claim for service connection for 
Hepatitis C.  


ORDER

Service connection for a prostate disorder is denied.

Service connection for a skin disorder is denied. 

Service connection for erectile dysfunction is denied.

Service connection for hepatitis C is denied. 


REMAND

The Board recognizes that the RO has up to the present 
developed and adjudicated the claim which was filed by the 
Veteran, i.e., seeking service connection for PTSD.  However, 
in a recent judicial precedent, the U.S. Court of Appeals for 
Veterans Claims has held that claims for service connection 
for PTSD must include claims for service connection for any 
other psychiatric disabilities reasonably raised by the 
Veteran or the evidentiary record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (scope of mental health disability claim 
includes any mental disability which may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and other information of record).  
Therefore, in the present matter, a broader claim including 
for additional psychiatric disabilities will need to be 
developed and adjudicated upon remand.

In the course of appeal the RO and the AMC also made 
appropriate inquiries through available channels for relevant 
in-service and post-service records, including records of 
mental health treatment or hospitalization, and for other 
records potentially supportive of the Veteran's claims.  This 
included inquiries to the Personnel Information Exchange 
System (PIES) in the course of appeal, including regarding 
alleged stressor events in service.  A response was obtained 
from PIES indicating that asserted stressors were not 
supported by unit records obtained, and that asserted 
stressors were otherwise not corroborated.  The Veteran was 
duly informed of the RO's and AMC's records development in 
furtherance of his PTSD claim, including most recently by the 
June 2009 SSOC.  However, the Veteran informed at his June 
2009 VA psychiatric examination for compensation purposes 
that he has received private psychiatric treatment 
intermittently over a two-year period.  Whether this was 
recent or past treatment, and whether records of that 
treatment have been obtained and are already reflected in the 
claims file, remain unresolved questions.  

Accordingly, upon remand efforts should be made, with the 
Veteran's assistance, to obtain any unobtained psychiatric 
treatment records, in furtherance of his PTSD and/or 
psychiatric disorder claim.  While it is true that the 
Veteran has already been afforded ample opportunity to inform 
of, and assist in, obtaining any such private psychiatric 
treatment records, it is also true that the Board may not 
impute to the Veteran knowledge of scope or nature of his 
psychiatric disorder(s).  Clemons, supra.  The Board remains 
mindful, however, that VA nonetheless does not require open-
ended efforts, because the duty to assist is not limitless.  
See Hyson v. Brown, 5 Vet. App. 262 (1993).  In this regard, 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO (AMC) should again provide the 
Veteran with a VCAA letter, informing of the 
complete notice and duty-to-assist provisions 
as applicable to his claim for service 
connection for a psychiatric disorder, to 
include PTSD.  In particular, the letter 
should advise him of the requirements of a 
claim on direct or presumptive bases for 
psychiatric disorders other than PTSD, which 
were previously not addressed by VCAA notice.  
The letter should explain the relative roles 
of VA and the Veteran in obtaining evidence to 
support the claim, ask him to submit any 
evidence he has, and inform him that it is 
ultimately his responsibility to see that 
pertinent evidence is received.

2.  With the Veteran's assistance, make 
appropriate efforts to obtain any yet-to-be-
obtained VA and private treatment and 
evaluation records pertaining to psychiatric 
disorders.  The Veteran should specifically be 
asked to assist in obtaining records of the 
private treatment he mentioned at his VA 
psychiatric examination for compensation 
purposes conducted in June 2009.  

3.  Thereafter, and following any other 
indicated development, the RO (AMC) should 
readjudicate the remanded claim de novo.  If 
any benefit sought on appeal is not granted to 
the Veteran's satisfaction, the Veteran and 
his representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


